Title: Instructions for Unpacking the Model of the Virginia Capitol, with Invoice, [ca. 13 June 1786]
From: Bloquet
To: Jefferson, Thomas



[ca. 13 June 1786]

Observations essensielle pour deballer le modelle
II faut observer que le modelle est emballer dans deux quesse [caisses] et que le dessus de la grande quesse Est marqué pour la Conservation du modelle dans son transport. C’est a dire qu il faudra faire attention pour deballer le modelle qu il ne ce trouve sous le sus dessous. Ce la fait étant pozé sur son cens ferez sauter le dessus avec outil ou [n’]importe alors vous verrez la quesse interieure, dont il faudra bien remarquer le dessus qui est marqué par 6 visse de bois de la grosseur du doigt, actuellement il faudra comme ne pouvant pas arracher la petite quesse de dedans la grande il faudra pour lors brize la grande légerement pour lors vous aurez la petitte qui dans le quille est le modelle. Pour oter le modelle modelle qui est dedans, il faut observer de le maitre bien sur son […] parce quil est enchasse d’une Cage de verre qui touche au 6 visse qui sont dans le Couvert. Vous ferez attention sans auquun Coup de marteau de faire sauter le couvert. Cela etant fait de Clouez le tous leplus legerement que vous pourrez. Vous ferez attention que le fond de la petitte quesse est attacher au plateaux du modelle avec 6 visse en fer pour le rendre immobile dans la quesse.

Memoire de ma petittes depence

pour la cage
36



pour le plateaux
 9



l’avoir fait apporte
 1



pour clous et visse
 2
 5


pour cordage et ficelle
 2
10


pour les quess
18



les avoir fait apporter
 2



pour le temps de mon travail Ce vous [figurez] a propos
13₶
 5



84.




  Je reconnois avoir recu de Meur. petit la somme de 84₶ de la part de Meur. Jefferçon Ce 6 juillet 1786.

Bloquet

